Title: Thomas Jefferson to Benjamin Silliman, 22 September 1819
From: Jefferson, Thomas
To: Silliman, Benjamin


					
						
							Monticello
							Sep. 22. 19.
						
					
					I am very thankful, Sir, for the honor conferred on me by the American Geological society, of naming me as one of their original members. while I accept it with thankfulness, I must be allowed to consider it as a mark of good will which I highly value rather than as importing an expectation that I can contribute to their useful labors. age and distance refuse me this advantage, and still more the general objects of the institution, which have never been with me matter of particular enquiry. with my best wishes however that occasions may occur of my being useful to them, I tender to the society the homage of my high consideration, & to yourself assurances of my great esteem & respect.
					
						
							Th: Jefferson
						
					
				